Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on July 26, 2022. Claims 1, 3-10 are pending.

Allowable Subject Matter
Claims 1, 3-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1, 9 and 10, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of an emergency steering module capable of steering the autonomous vehicle according to said at least one automatic movement setpoint, wherein, for each considered segment of the emergency stopping trajectory with which an emergency stopping vector is respectively associated, the calculating module is configured to determine the at least one automatic movement setpoint of the autonomous vehicle capable of making the emergency stopping vector associated with said considered segment substantially collinear to the reference vector associated with the same considered segment of the at least one predefined movement trajectory, from the last actual movement vector of the autonomous vehicle and at said last location datum of the autonomous vehicle that are associated with the segment preceding the considered segment and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666